Citation Nr: 1035130	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  07-20 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disorder.  

2.  Entitlement to service connection for a left thigh disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran had active service from June 1986 to September 1986, 
November 2001 to September 2003, and again from October 2003 to 
September 2005.  

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.   

The Veteran indicated on his June 2007 VA Form 9 that he wished 
to testify at a Board hearing.  In July 2007 correspondence, he 
withdrew the hearing request.


FINDINGS OF FACT

1.  The Veteran is not shown to have any current neck disorder, 
or to have had such disability at any time during the appeal 
period.

2.  The Veteran is not shown to have any current left thigh 
disorder, or to have had such disability at any time during the 
appeal period.


CONCLUSIONS OF LAW

1.  Service connection for a neck disorder is not warranted.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  Service connection for a left thigh disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that neck and 
left thigh disorders are related to his service.  Specifically, 
the Veteran contends that he injured his neck and left thigh 
during a motor vehicle accident in November 2002 and has suffered 
from neck and left thigh pain since the accident.    

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the 
issue of service connection there must be competent evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and competent evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Factual Background

The Veteran's service treatment records confirm that he was 
involved in a motor vehicle accident in November 2002.  Records 
from this accident primarily show complaints of low and upper 
back pain but also show complaints of neck and left thigh pain.  
Specifically, a February 2003 Final Report from Accident and 
Injury Chiropractic shows complaints of neck pain and left thigh 
stiffness.  

The Veteran submitted a claim for service connection for 
disabilities of the low back, upper back, neck, and left thigh in 
October 2005.  In connection with this claim, the Veteran was 
afforded VA general and spinal examinations in October 2006.  

During the October 2006 VA spine examination, the Veteran denied 
any current neck pain.  Specifically, the Veteran stated that his 
neck "seems okay."  The Veteran also denied any problems 
regarding the middle portion of his back but complained of pain 
in his lower back.  When asked about the left thigh, the Veteran 
reported that "left thigh pain has ceased to be a problem."  
However, the Veteran did report developing pain in the right 
thigh.  Range of motion testing revealed 75 degrees of rotation 
in either direction with 45 degrees of flexion and 45 degrees of 
extension.  The Veteran had no pain on these neck movements.  
There was also no weakness in the upper extremity musculature and 
no sensory deficit.      

During the October 2006 VA general examination, the Veteran 
denied any joint problems.  Physical examination of the 
extremities revealed no edema and the impression was no medical 
problems at present.

By rating decision dated in December 2006 the RO granted service 
connection for residuals of lower and upper back injuries, 
assigning a 20 percent disability rating from October 1, 2005, 
and denied service connection for neck and left thigh disorders.  
The Veteran submitted a notice of disagreement regarding all 
three issues in January 2007 wherein he argued that he did, in 
fact, injure his back and left thigh during military service and 
indicated that his disabilities warranted a combined 50 percent 
disability rating.  In his June 2007 substantive appeal the 
Veteran limited his appeal to the issues regarding the neck and 
left thigh.     

Analysis

The Board finds that service connection for either a neck or left 
thigh disorder is not in order.  Significantly, there is no 
evidence of a current diagnosis of either a neck or left thigh 
disorder in the claims file.  As above, current disability is 
required in order to establish service connection.  While the 
Veteran complained of neck and left thigh pain after the November 
2002 in-service motor vehicle accident he denied any problems 
regarding the neck or left thigh during the October 2006 VA spine 
examination.

It is acknowledged that the Veteran is competent to give evidence 
about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 
465 (1994).  It is further acknowledged that lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  Here, however, any statements as to continuous neck 
or left thigh problems since service are not found to be 
persuasive in light of the fact that the Veteran denied problems 
during the October 2006 VA examination.  Such a history reported 
by the Veteran for treatment purposes is of more probative value 
than the more recent assertions and histories given for VA 
disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 
67, 73 (1997) (lay statements found in medical records when 
medical treatment was being rendered may be afforded greater 
probative value; statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because the 
declarant has a strong motive to tell the truth in order to 
receive proper care); see also Pond v. West, 12 Vet. App. 341 
(1999) (although Board must take into consideration the veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements).

For these reasons, continuity of symptomatology has not here been 
established, either through the medical evidence or through the 
Veteran's statements and testimony.  

Furthermore, there is no evidence of current neck or left thigh 
disorders.  The Veteran's complaints of pain, without a diagnosed 
or identifiable underlying malady or condition, do not constitute 
a "disability" for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet App 282 (1999); aff'd Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Unlike Barr 
or Jandreau, in this case, the Veteran has failed to provide a 
medical diagnosis of a neck or left thigh disorder.  As a 
layperson, the Veteran is not competent to opine on medical 
matters such as a diagnosis or etiology of any medical diagnosis.  
The record does not show, nor does the Veteran contend, that he 
has specialized education, training, or experience that would 
qualify him to provide an opinion on this matter.  Accordingly, 
the Veteran's lay statements are not competent.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Thus, the Board finds that the claim for 
service connection for either a neck or left thigh disorder is 
denied. 

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters 
dated in November 2005, March 2006, and April 2006 and the claims 
were readjudicated in a July 2007 supplemental statement of the 
case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows 
that the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of the 
claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and afforded the appellant the opportunity to give 
testimony before the Board although he declined to do so.  All 
known and available records relevant to the issues on appeal have 
been obtained and associated with the appellant's claims file; 
and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Service connection for a neck disorder is denied.  

Service connection for a left thigh disorder is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


